Title: From George Washington to Thomas Sim Lee, 19 February 1780
From: Washington, George
To: Lee, Thomas Sim


          
            Sir
            Head Quarters Morris Town Feby 19th 1780
          
          About the latter end of December last I had the honor to receive a letter from His Excellency Governor Johnson dated the 27th of October, in which he proposes an arrangement for the three companies of Artillery belonging to the state of Maryland, and asks my opinion upon it. As General Knox who is at the head of the Artillery, is consequently best acquainted with its interior circumstances and can best judge of the operation of any changes which might take place, I communicated the letter to him to know his sentiments. His answer you will find in the inclosed extract. I beg leave to add that my ideas correspond with his; and that the mode he recommends appears to me well calculated to do justice to the state—to the officers of the three companies and to promote the general good of the service. It is essential to have the corps that compose the army upon one formation, and regulated by general principles—The contrary is productive of innumerable inconveniences. This makes me wish the idea of erecting the four companies into a separate corps under the command of a Major may be relinquished—If this is agreeable to the views of the state I shall be happy its intentions may be signified as speedily as possible to Congress, that the incorporation and arrangement may be carried into execution.

I have the honor to be With the most perfect respect Your Excellency’s Most Obedt & humble servant.
        